Citation Nr: 1207706	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation.   

2.  Entitlement to an increased rating for status post open reduction internal fixation, right knee, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and October 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2008, the Veteran testified before the undersigned at a personal hearing at the RO.  A transcript of this hearing has been included in the claims folder.

This case was remanded by the Board in March 2010 for further development.  The Board is satisfied as to substantial compliance with its March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included requesting medical records from the Tuskegee VA Medical Center dating from May 5, 2009, to the present; requesting medical records pertaining to a VA examination of the right knee dated in May 2006, which was referenced in the March 2009 VA examination; requesting directly from the SSA complete copies of any determination on a claim for disability benefits from that agency; and affording the Veteran an appropriate examination for his foot disorders.  As such, the case is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran's bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation is not productive of marked contraction of plantar fascia with dropped forefoot; very painful callosities; or marked varus deformity; however, there is X-ray evidence of osteoarthritis.  

2.  The Veteran's status post open reduction internal fixation, right knee, is manifested by symptoms of flare-ups, pain, and moderate recurrent instability; with no compensable limitation of flexion or extension, and X-ray evidence of osteoarthritis; there is no evidence of ankylosis, subluxation, or impairment to the tibia or fibula.

3.  The Veteran's service-connected disabilities include: bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation, rated as 30 percent disabling; status post open reduction internal fixation of the right knee, rated as 20 percent disabling; left knee arthralgia associated with bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; calluses of the feet, rated as 10 percent disabling; a right anterior knee scar associated with status post open reduction internal fixation of the right knee, rated as 10 percent disabling; and osteoarthritis of the bilateral feet, rated as 10 percent disabling.  A combined 70 percent disability rating is in effect.

4.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for the Veteran's bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2011).  

2.  The criteria for an initial evaluation of 10 percent for osteoarthritis of the bilateral feet have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).

3.  The criteria for an evaluation in excess of 20 percent for status post open reduction internal fixation, right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2011).

4.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2004 and August 2004 that addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in February 2009 that fully addressed the Dingess requirements.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in November 2011.  Consequently, the Board finds that the duty to notify has been satisfied.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and Social Security Administration (SSA) records.  Further, the Veteran submitted additional records and written statements in support of his claims, and was provided an opportunity to set forth his contentions during the hearing before the undersigned in August 2008.

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in October 2004, March 2009, and September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case is more than adequate, as they consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

The Veteran seeks a higher initial evaluation for his service-connected bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation beyond the currently assigned 30 percent evaluation.  He also seeks entitlement to an increased rating for status post open reduction internal fixation, right knee, currently rated as 20 percent disabling.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Initial Disability Rating in Excess of 30 Percent for Bilateral Mild
Osteopenia and Club Shaped Metatarsal Heads with Mild Varus Formation

The Veteran seeks an increased rating in excess of 30 percent for bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation.  By way of history, the Veteran was granted entitlement to service connection for this disorder in a February 2002 rating decision, and was assigned a 30 percent rating effective January 7, 2000.  However, he was not notified of this decision until March 2002, and filed a claim for an increased evaluation in February 2003.  As such, the Board has treated his February 2003 correspondence as a disagreement with the initial disability rating.  

The Veteran's bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation is currently rated as 30 percent disabling under Diagnostic Code 5278.  Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Under this code, slight acquired claw foot warrants a noncompensable evaluation.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA feet examination in March 2001, at which time he was diagnosed with osteopenia of both feet as well as bilateral club-shaped metatarsal heads with mild varus.  Subjectively, the Veteran complained of flare-ups in his bilateral feet 15 times per month which lasted approximately one day.  His foot pain was aggravated by prolonged standing and bending.  Upon physical examination, there were calluses on the lateral aspects of the fifth toes and on the plantar aspect.  His second toes bilaterally were clawed.  Both ankles exhibited dorsiflexion to 10 degrees, plantar flexion to 40 degrees, eversion to 18 degrees, and inversion to 30 degrees.  There was no pain during the range of motion of the ankle joints, although prolonged standing, walking, and bending were painful.  The Veteran walked with a cane and exhibited a bilateral antalgic gait, although there was no flatfoot or hallux valgus.  X-rays conducted in October 2000 revealed mild osteopenia and mild club-shaped metatarsal heads with mild varus.  

The Veteran was afforded another VA examination in October 2004, at which time he was diagnosed with osteoarthritis of the both feet, hallux valgus deformities of the feet, and bursitis of the both feet.  Subjectively, he complained of a constant, burning, aching pain in his both feet.  He indicated that hard shoes cause increased foot pain and therefore he wore soft shoes with inserts.  His bilateral foot pain increased upon prolonged standing or walking.  He reported severe flare-ups of foot pain at least 10 times per month which lasted approximately 2 to 3 days.  Upon physical examination, the Veteran exhibited a steady gait, although he limped to the right.  He ambulated with a cane, although he ambulated on his heels as opposed to the full flat part of his feet.  His feet had large, tender calluses.  X-rays revealed mild hallux valgus deformities bilaterally with minimal head bursitis.  Mild flexion deformities of the distal interphalangeal (DIP) joints of the third to fifth toes were noted.  There were also overlapping fourth and fifth toes.  Minimal osteoarthritic changes of the interphalangeal joints were seen from the second to fifth toes, while the first to fifth tarsometatarsal joints showed mild osteoarthritis.  

The Veteran was afforded a VA feet examination in March 2009, at which time he was diagnosed with mild hallux rigidus; mild lateral flexion of the distal phalanx of the great toe; flexion deformities of the interphalangeal joints from the third through fifth toes; mild pes planus, mid tarsal and calcaneocuboid faults with narrowing of the sinus tarsal, small plantar calcaneal tuberosity, and mild narrowing of the first and second cuneiform metatarsal joints in the right foot.  He was also diagnosed with mild lateral flexion of the distal phalanx; mild flexion deformities of the interphalangeal joints of the third through fifth toes; mild pes planus, mid tarsal and calcaneocuboid faults with narrowing of the sinus tarsal; small plantar calcaneal tuberosity, and mild narrowing of the first and second cuneiform metatarsal joints in the left foot.  Subjectively, the Veteran complained of a burning, aching, and painful sensation that felt like pins sticking into the bottom and sides of his feet.  He reported weekly flare-ups of pain which lasted approximately one day and were precipitated by rainy weather.  He indicated that he was unable to stand more than an hour, unable to walk more than 3 to 4 blocks, and woke up at night due to foot pain.  Upon physical examination, there was no evidence of painful motion, swelling, instability, or weakness; however, there was evidence of tenderness on the lateral side of the feet and abnormal weight bearing which caused callosities in the both feet.  There was evidence of claw toes, and the Veteran walked with an antalgic gait. 

The Veteran underwent bilateral fifth metatarsal head resections in April 2009.  His preoperative and postoperative diagnosis was painful keratoses.  He was discharged on the same day as his surgery.

The Veteran was afforded his most recent VA examination in September 2010, at which time he was diagnosed with asymptomatic right fifth head metatarsal resection and painful callosities in the left foot.  The examiner noted that the Veteran underwent bilateral fifth metatarsal head resection for persistent plantar callosities, and that the Veteran stated that he now had no pain and no disability related to the right foot at all.  However, the Veteran still complained of constant sharp, burning, aching, and throbbing pain in his left foot medially, laterally, and at the tip of his fourth toe.  He reported flare-ups of pain when it rained which lasted approximately one day.  Rainy weather and walking caused increased pain.  Upon physical examination, the Veteran walked in a slow, plodding type of gait.  In the right foot, he exhibited plantar flexion up to 50 degrees, extension to -5 degrees, inversion to 20 degrees, and eversion to 20 degrees.  There was no pes planus, although painful motion or edema was present.  There was a callosity on the medial aspect of the base of the right great toe which was mildly tender.  There was no instability and no loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no swelling, redness, or heat.  There was a 2.5-centimeter operative scar on the dorsal-lateral aspect of the foot in the region of the fifth metatarsal phalangeal joint, although it was well-healed and nontender.  In the left foot, the Veteran exhibited plantar flexion up to 50 degrees, extension to zero degrees, inversion to 25 degrees, and eversion to 20 degrees.  There was no loss of joint function with repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Painful callosities were present under the fifth metatarsal head on the plantar aspect, as well as a callosity on the plantar aspect distal phalanx of the left fourth toe which was tender, and a callosity in the plantar aspect in the region of the first metatarsal head.  There was no evidence of painful motion, weakness, tenderness,  breakdown, or unusual foot spread.  There was an operative scar on the dorsal-lateral aspect of the foot in the region of the fifth metatarsal phalangeal joint, although it was well-healed and nontender.  X-rays of the both feet revealed evidence of resection of the fifth metatarsal head, but no degenerative changes.  The examiner opined that the Veteran was not experiencing any disability from his right foot at this time, although he was experiencing a mild-to-moderate disability of the painful callosities in his left foot.  

At the outset, the Board notes that the most appropriate diagnostic code in this case is Diagnostic Code 5278 as it most nearly describes the Veteran's bilateral foot involvement and disability.  The only other potentially applicable code which could afford him a higher rating is DC 5276 which addresses pes planus.  Under that code, the evidence would have to show pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276, which are not shown here.  Rather, the March 2009 examiner diagnosed him as having "mild pes planus," which would translate to a noncompensable evaluation under DC 5276.  As such, the Veteran does not meet the criteria for a higher 50 percent rating under either code.  

The Veteran has been examined multiple times to determine the current level of severity and comprehensive and detailed examinations were accomplished.  He does not have marked contraction of plantar fascia with dropped forefoot.  While some calluses have been noted on occasion, he does not have very painful callosities or marked varus deformity.  Rather, his callosities have been objectively described as "mild-to-moderate" in nature and the March 2001 examination report described his varus deformity as "mild" in nature.  Although he was noted to have mild flexion deformities of the DIP joints of the third to fifth toes, overlapping fourth and fifth toes, minimal osteoarthritic changes of the interphalangeal joints were seen from the second to fifth toes, and mild osteoarthritis in the first to fifth tarsometatarsal joints, there was no evidence that all of his toes were hammer toes at any time during the appeal period.  As such, an increased initial rating is not warranted at any time during the appeal period. 

In addition, separate service connection is not warranted for scars since there is no complaint or finding of any unstable or painful scars for either foot as a result of the surgery performed.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  It has been documented that the Veteran's bilateral surgical scars were well-healed and nontender.

The Board has also considered whether application of the bilateral factor is warranted for the Veteran's bilateral foot disability under 38 C.F.R. § 4.26 (2011).  However, the Schedule specifically accounts for the bilateral nature of the disability in both the provisions for pes cavus, under which the Veteran is currently evaluated, and flatfoot, which may be potentially applicable to the Veteran's symptoms.  Accordingly, the bilateral factor is not applicable to this disability, as its bilateral nature is already specifically taken into account when determining the currently assigned rating. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).  However, because the diagnostic code pertaining to pes cavus does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.  Under this code, arguably, functional loss due to pain is contemplated in the criteria for the 30 percent rating under Diagnostic Code 5278.  The relevant factors have already been contemplated in the currently assigned disability evaluation for the Veteran's bilateral foot disability, and as noted above on VA examinations, the medical reports do not show that he experiences additional loss of range of motion or functional impairment with repetitive motion or use.   

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups is rated as 10 percent disabling.  Degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, is rated as 20 percent disabling.  Id. A minor joint group is defined as multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities. 38 C.F.R. § 4.45(f).

In this case, although there is no evidence of compensable limitation of motion, X-rays taken at the time of the October 2004 examination revealed minimal osteoarthritic changes of the interphalangeal joints from the second to fifth toes, as well as mild osteoarthritis in the first to fifth tarsometatarsal joints.  With regard to pain, the Veteran reported that he experienced constant sharp, burning, aching, and throbbing pain.  As the Veteran has not demonstrated a compensable limitation of motion, he should be awarded a separate 10 percent evaluation for his osteoarthritis of both feet.  See Diagnostic Code 5003, supra.

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with his bilateral foot disability are worse.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the appellant asserts that his service-connected bilateral foot disability is more severely disabling, the Board observes that the findings on VA clinical examinations do not demonstrate more significant foot symptomatology evidencing more severe disability in this regard.  The Board concludes that the observation of a skilled professional precisely identifying functional loss and remaining functional use are more probative than his lay statements.  In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

To the extent that he reports pain, the current evaluation contemplates pain.  See 38 C.F.R. § 4.59.  In view of such, the Board finds that the VA examiners' findings are more credible and probative.

As noted above, the Board finds the Veteran should be given a 10 percent evaluation, and no higher, separately under Diagnostic Code 5003 for osteoarthritis of both feet.  However, the Veteran is not otherwise entitled to an evaluation in excess of 30 percent for the service-connected bilateral foot disorder at any time during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation must be denied.

Increased Rating in Excess of 20 Percent for Status Post Open
Reduction Internal Fixation, Right Knee

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected right knee disability.  By way of history, he was initially granted entitlement to service connection for a right knee disorder in May 1977 and assigned 10 percent evaluation under DC 5259-5257 effective November 6, 1976.  In an October 1994 decision, the RO increased his evaluation to 20 percent under DC 5010-5257 effective July 19, 1993.  The Veteran filed his current claim for an increased rating in February 2003.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

In this case, the Veteran was assigned a 20 percent evaluation under Diagnostic Code 5257.  Under this diagnostic code, a 20 percent evaluation is awarded where there is evidence of moderate recurrent subluxation or lateral instability.  The maximum schedular evaluation of 30 percent is awarded with evidence  of severe recurrent subluxation or lateral instability.

The Veteran is not, however, separately rated under Diagnostic Codes 5260 or 5261 for limitation of motion of the knee or under Diagnostic Code 5258 for dislocated semilunar cartilage or under Diagnostic Code 5003 for arthritis of the right knee.  Under such circumstances, the Board will therefore consider (1) whether the Veteran suffers from severe recurrent subluxation or lateral instability to warrant a higher rating under DC 5257, (2) whether the Veteran is entitled to a rating in excess of 10 percent for any limitation of motion of the right knee, and (3) whether the Veteran is entitled to a separate rating for any instability of the right knee.  The Board notes that the Veteran has already been awarded entitlement to service connection for osteoarthritis of the right knee under Diagnostic Code 5003 since September 8, 1997.

At the outset, the Board finds that an increased evaluation under Diagnostic Code 5257 is not warranted for the right knee, as there is no showing of the severe recurrent subluxation or lateral instability necessary to warrant the maximum schedular evaluation of 30 percent.  In this regard, the October 2004 examination report indicated that the Veteran suffered from noted mediolateral instability of the right knee.  At that time, the Veteran reported that his knee would buckle if he engaged in prolonged walking, standing, or stepping on uneven surfaces.  At the time of his March 2009 examination, the Veteran reported swelling, aching, giving out, and popping of the right knee.  However, he denied any episodes of locking, dislocation, or subluxation.  This amounts to "moderate" rather than "severe" lateral instability; thus, a rating in excess of 20 percent under DC 5257 is not in order.

As noted above, the Veteran's right knee disability is currently rated as 20 percent disabling pursuant to Diagnostic Code 5257.  As such, the Veteran may be entitled to a separate rating for limitation of motion of the right knee.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

After careful review of the record, the Board finds that the competent medical evidence of record does not support an evaluation for limitation of motion.  The Veteran was afforded a VA examination in October 2004, at which time he complained of constant throbbing pain in his right knee that increased upon prolonged standing or walking.  He used a cane which helped take some of the weight off his right knee.  Range of motion testing revealed flexion to 120 degrees with moderate limitation due to pain and extension to zero degrees with minimal limitation due to pain.  The examiner noted increased muscle fatigue of the right knee with repetitive range of motion testing, although there was no additional loss in degrees of range of motion.  

The Veteran was afforded a VA joints examination in March 2009, at which time he complained of pain, stiffness, weakness, and decreased speed of joint motion in the right knee.  Range of motion testing revealed flexion to 105 degrees, with objective evidence of pain upon motion.  However, there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of motion.  

The Board notes that neither of the Veteran's examinations reveals flexion limited to 60 degrees or extension limited to 5 degrees, either of which could warrant a separate evaluation under limitation of motion.  Thus, the Board finds that the Veteran is not entitled to separate compensable ratings under the schedular criteria of Diagnostic Codes 5260 or 5261.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  As indicated above, however, the Veteran has already been awarded entitlement to service connection for osteoarthritis of the right knee under Diagnostic Code 5003 since September 8, 1997.

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's right knee disability.  However, no higher or separate evaluation is warranted under these diagnostic codes.  In this regard, the Board observes that the Veteran is already rated higher than the maximum rating, 10 percent, under Diagnostic Code 5259.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  There is also no evidence of genu recurvatum and Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his right knee disability warrants an evaluation greater than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

The Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his right knee disability at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a right knee disability must be denied.

Extraschedular Considerations

With respect to both of the above claims, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his bilateral foot or right knee disabilities.  Additionally, as discussed in further detail below with respect to his claim for a TDIU, there is not shown to be evidence of marked interference with employment due to his bilateral foot or right knee disabilities alone.

The Veteran has indicated that he has flare-ups of pain with his bilateral foot and right knee disabilities.  The Veteran also has well-healed scars as the result of previous surgeries on his feet and right knee.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  TDIU

Under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.        See  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.
Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

As has been discussed above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  As explained below, in this case only the schedular basis need be considered.

The Veteran is service-connected for bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation, rated as 30 percent disabling; status post open reduction internal fixation of the right knee, rated as 20 percent disabling; left knee arthralgia associated with bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; calluses of the feet, rated as 10 percent disabling; and a right anterior knee scar associated with status post open reduction internal fixation of the right knee, rated as 10 percent disabling.  In addition, pursuant to this decision, he will also be service connected for osteoarthritis of the bilateral feet, rated as 10 percent disabling.  A combined 70 percent disability rating is in effect.  The Veteran's contention is that his service-connected disabilities, particularly his right and left knee disabilities, cause him to be unemployable.

The Veteran meets the criteria for schedular consideration of TDIU because he has more than two service-connected disabilities and a combined rating of 70 percent or more.  Although none of these disabilities alone are ratable at 40 percent or more, his various disabilities of both lower extremities are considered as one disability. See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, however, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, alone, do not foreclose his ability to follow a substantially gainful occupation.  

On his February 2003 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he worked as an electrical utility lineman from January 1982 to May 1995.  He then worked as a grocery store stocker from November 1998 to June 1999.  He claimed that he last worked fulltime in August 1999, although he did not specify where he was employed at that time, and became too disabled to work in January 2000.  He alleged that he left his last job because of his service-connected disabilities; specifically, he indicated that his right knee and both feet started hurting after standing for extended periods of time.  He did not expect to receive disability retirement benefits, nor did he expect to receive workers compensation benefits.  Furthermore, he conceded that he had not attempted to obtain employment since 2000.  He completed 4 years of high school, and completed an additional 2 years of vocational training as an electrician.

The Veteran filed a claim for SSA disability benefits in May 2001, at which time he claimed he was too disabled to work due to bipolar disorder, bilateral foot pain, and knee pain.  In a February 2002 disability determination, the SSA found that his affective/mood disorders and anxiety-related disorders rendered him disabled as of June 2000.  The Board notes that the Veteran is not service connected for any psychiatric disorder, and that the February 2002 SSA disability determination did not make mention of his bilateral foot pain or knee pain.

In 2002, two of the Veteran's former employers submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  One employer, a municipality for whom the Veteran worked as a lineman, did not indicate that he had left employment because of any disability, and noted that no concessions had been made for the Veteran due to any disabilities.  The other employer, a private company for whom he had worked as an equipment operator, also noted that no concessions had been made for the Veteran due to any disabilities, and that he had been terminated because he had failed to return from a leave of absence.  No mention was made of any disabilities playing a role in his termination.

At the time of the Veteran's October 2004 VA examination, he reported that he was last employed in 1999 as a maintenance worker at a conference center and as a grocery store stocker.  He indicated that he could no longer tolerate any kind of manual labor because of the severe pain in his knee, back, and feet.  The examiner opined that the Veteran would have difficulty finding any kind of employment that required physical or manual labor, but that he saw no reason why sedentary employment could not be sought.  

At the Veteran's March 2009 VA foot examination, the examiner indicated that his bilateral feet disability prevented him from engaging in sports; had a severe effect on chores, shopping, and exercise; had a moderate effect on recreation, traveling, grooming, and driving; and had no effect on feeding, bathing, dressing, and toileting.  The examiner noted that the Veteran was retired because he was eligible by age or duration of work.  

At the Veteran's March 2009 VA joints examination, the examiner indicated that his right knee disability prevented him from engaging in sports; had a severe effect on shopping and exercise; had a moderate effect on chores; had a mild effect on recreation; and had no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  

At the Veteran's September 2010 VA foot examination, the Veteran reported that he was an electrical worker for 14 years and a factory worker for 6 years until he retired due to multiple medical problems in 1998.  The examiner did not opine as to the Veteran's employability, but noted that he was experiencing no disability from his right foot at the present time and merely mild-to-moderate disability due to painful callosities in his left foot.  

Here, the Board finds that the VA examiners' opinions are entitled to great probative weight, as they were based on physical examinations of the Veteran and were all supported by thorough, detailed rationales which individually analyzed the Veteran's disabilities.  It has been held that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Significantly, the October 2004 examiner indicated that the Veteran was able to engage in at least sedentary employment, and subsequent examinations indicated that his service-connected bilateral foot disability has only improved since that time.

The Board acknowledges that the Veteran may very well be unable to engage in employment at this time based on his disability picture as a whole.  Indeed, VA treatment records indicated that the Veteran was afflicted with multiple nonservice-connected disabilities such as diabetes mellitus, hypertension, chronic obstructive pulmonary disease, gastroesophageal reflux disorder, recurrent major depression, and a psychotic disorder.  Crucially, however, as noted above, impairment caused by nonservice-connected disabilities or advanced age is not to be considered in evaluating a veteran's claim for TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The VA examiners' conclusions appropriately assessed the impact that the Veteran's service-connected disabilities alone have on his employability. 

The Board has also considered the lay statements of the Veteran regarding his ability to obtain gainful employment.  The Board acknowledges his belief that his symptoms are of such severity as to render him unemployable, and acknowledges that the Veteran is competent to report symptoms that he experiences through his five senses, such as pain, because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, are more probative than his own assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board does not in any way disagree that the Veteran's service-connected disabilities limit his employability.  The Board believes, however, that the symptomatology associated with such disabilities is appropriately compensated via the combined rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed,  38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The question to be answered in this case is whether the Veteran is precluded from securing and following a substantially gainful occupation due solely to his service-connected disabilities.  As discussed above, the answer is in the negative.  The evidence of record, taken as a whole, portrays the Veteran as having employment-related problems requiring some accommodation caused by his service-connected disabilities.   However, the evidence does not indicate that he cannot engage in substantially gainful employment due to such problems, without consideration of his nonservice-connected disabilities.  As such, the benefit sought on appeal is denied.


ORDER

An initial disability rating in excess of 30 percent for bilateral mild osteopenia and club shaped metatarsal heads with mild varus formation is denied.

Entitlement to a separate evaluation of 10 percent for osteoarthritis of the both feet is granted, subject to the laws and regulations governing the award of monetary benefits..

Entitlement to an evaluation in excess of 20 percent for status post open reduction internal fixation, right knee, is denied.

TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


